 

 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

HARRY HAGERTY

THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and between GALAXY GAMING, INC.,
a Nevada corporation (“Employer”), and Harry Hagerty (“Employee” and, together
with Employer, the “Parties”) is entered into on May 1, 2017, and made effective
for all purposes as of May 1, 2017 (the “Effective Date”).  

WHEREAS, Employer operates in the highly-competitive business of designing,
developing, manufacturing, marketing and acquiring proprietary casino table
games and associated technology, platforms and systems (the “Business”) for the
casino gaming industry in the United States, Canada and other countries (the
“Industry”) and provides such services (the “Services”) to casinos and other
gaming venues; and

WHEREAS, Employer desires to employ Employee and Employee desires to be employed
by Employer, in such capacity, and under the terms and restrictions as set forth
herein; and

WHEREAS, as a result of such employment, Employee has and will have access to
Confidential Information and Trade Secrets (as defined herein).  Employee will
gain the ability to influence the goodwill of Employer with Partners (as defined
herein) necessary to the success of the Business.  Employee recognizes that the
Confidential Information and Trade Secrets and Partner relationships and
goodwill are assets deserving of protection as provided for in the restrictive
covenants contained in this Agreement.

NOW THEREFORE, for and in consideration of Employee’s employment with Employer
on the terms and conditions set forth herein, and the promises, mutual
covenants, and agreements hereinafter contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Employer and Employee, intending to be legally bound, hereby agree and covenant
as follows:

1.

Employment; Duties.

(a)Term.  Subject to the terms and conditions of this Agreement, Employer agrees
to employ Employee, and Employee agrees to be employed by Employer as of the
Effective Date pursuant to the terms herein until April 30, 2020.    

(b)Release of Claims.  This Agreement supersedes in its entirety any employment
agreement, oral or in writing, or comparable arrangements between Employer and
Employee in effect prior to the Effective Date.  Employee hereby relinquishes
and unconditionally forfeits any claim or entitlement to any severance pay or
other post-termination benefits from Employer pursuant to any agreement in
effect prior to the Effective Date, and hereby discharges and releases any
claims against Employer relating to anything done or omitted to be done with
respect to Employee’s employment up to the date of this Agreement.   

(c)Position; Duties.  During the period of Employee’s employment hereunder,
Employee agrees to serve Employer, and Employer shall employ Employee, in the
position listed on Exhibit A, or in such other capacity or capacities as may be
determined from time to time by Employer. During the period of Employee’s
employment with Employer, Employee shall in good faith devote Employee’s time,
attention, skills and efforts to the business and affairs of
Employer.  Employee’s duties shall be performed under the direction and
supervision of Employer’s Chief Executive Officer (“CEO”) and may change in
order to meet the Company’s existing needs at the direction of the CEO.  The
foregoing shall not be

 

--------------------------------------------------------------------------------

 

construed as prohibiting Employee from serving on corporate, civic or charitable
boards or committees or making personal investments, so long as such activities
are approved in advance by the CEO (such approval to not be unreasonably
withheld) and do not materially interfere with the performance of Employee’s
obligations to Employer as set forth in this Agreement or as may be determined
by Employer from time to time. Employer and Employee agree that Employee may
continue to serve as an officer and board member at Sightline Payments LLC
provided that 1) such activity does not consume more than 6 hours per week and
2) such activity terminates on or before December 31, 2017.

(d)Compensation; Benefits.  For all services rendered by Employee under this
Agreement, Employee shall be compensated as set forth in Exhibit A.  Employer
may withhold from any amounts payable under this Agreement such federal, state
and local taxes required to be withheld pursuant to any applicable law or
regulation.

(e)Survival of Employee’s Obligations After Termination.  Upon the effective
date of the termination of Employee’s employment with Employer under this
Agreement, regardless the date, cause or manner of such termination (the
“Termination Date”), Employee’s obligations set forth in Sections 3, 4 and 5,
below, shall survive and remain in full force and effect to the extent provided
in those Sections.

2.

Termination of Employment.

(a)Termination by Employer for Cause.  Employer may terminate Employee’s
employment under this Agreement for “Cause” (as hereinafter defined) or
otherwise at will at any time immediately upon written notice, or where
applicable, upon Employee’s failure to cure the breach as provided below,
whereupon Employer shall have no further obligation hereunder to Employee,
except for payment of amounts of Base Salary accrued through the Termination
Date.  For purposes of this agreement, “Cause” shall mean: (i) the continued
willful failure by Employee to substantially perform his duties with Employer,
(ii) the willful engaging by Employee in gross misconduct materially and
demonstrably injurious to Employer, (iii) the good faith and commercially
reasonable determination by the CEO that Employee’s continued employment by
Employer is likely to have a materially adverse effect on the licensing or
regulatory status of Employer with any gaming or other regulatory agency, or
(iv) Employee’s material breach of Section 1, 3, 4 or 5 of this Agreement;
provided, that with respect to any breach that is curable by Employee, as
determined by Employer in good faith, Employer has provided Employee written
notice of the material breach and Employee has not cured such breach, as
determined by Employer in good faith, within fifteen (15) business days
following the date Employer provides such notice.  

(b)Termination as a Result of Employee’s Death or Disability.  Employee’s
employment hereunder shall terminate automatically upon Employee’s death and may
be terminated by Employer upon Employee’s Disability (as hereinafter
defined).  If Employee’s employment hereunder is terminated by reason of
Employee’s Disability or death, Employee’s (or Employee’s estate’s) right to
benefits under this Agreement will terminate as of the date of such termination
and all of Employer’s obligations hereunder shall immediately cease and
terminate, except that Employee or Employee’s estate, as the case may be, will
be entitled to receive accrued Base Salary and benefits through the Termination
Date.  As used herein, “Disability” shall have the meaning set forth in any
long-term disability plan in which Employee participates, and in the absence
thereof shall mean the determination in good faith by Employer’s board of
directors (the “Board”) (or comparable governing body) that, due to physical or
mental illness, Employee shall have failed to perform his duties on a full-time
basis hereunder for one hundred eighty (180) consecutive days and shall not have
returned to the performance of his duties hereunder on a full-time basis before
the end of such period, and if Disability has occurred termination shall occur
within thirty (30) days after written notice of termination is given (which
notice may be given before the end of the one hundred eighty (180) day period
described above so as to cause termination of employment to occur as early as
the last day of such period).

- 2 -

--------------------------------------------------------------------------------

 

(c)Termination by Employee for Good Reason or by Employer other than as a Result
of Employee’s Death or Disability or other than for Cause; Change of Control.

(i)Employee may terminate Employee’s employment hereunder for “Good Reason” (as
hereinafter defined), if Good Reason exists, upon at least thirty (30) days’
prior written notice to Employer, and Employer may terminate Employee’s
employment hereunder for any reason or for no reason, other than as a result of
Employee’s death or Disability or for Cause, upon at least thirty (30) days’
prior written notice to Employee, in each case with the consequences set forth
in this Section 2(c).

(ii)If Employee’s employment is terminated by Employee for Good Reason or by
Employer for any reason other than Employee’s death or Disability or other than
for Cause, subject to Employee entering into and not revoking a release of
claims in favor of Employer and its affiliates pursuant to Section 2(e) below
and Employee fully complying with the covenants set forth in Sections 3, 4 and
5, Employee shall be entitled to the following benefits:

(A)Cash severance payments equal in the aggregate to twelve (12) months of
Employee’s annual Base Salary at the time of termination, payable in accordance
with Employer’s customary payroll practices as in effect from time to time.  

(B)Continuation of Employee’s medical and health insurance benefits for a period
equal to the lesser of (i) twelve (12) months or (ii) the period ending on the
date Employee first becomes entitled to medical and health insurance benefits
under any plan maintained by any person for whom Employee provides services as
an employee or otherwise.

(C)In addition, solely if Employee is terminated without Cause following a
“Change of Control” (as defined below), Employee shall be entitled to (i) cash
severance payments equal in the aggregate to twelve (12) months of Employee’s
annual Base Salary at the time of termination, payable in accordance with
Employer’s customary payroll practices as in effect from time to time, and (ii)
any unvested stock options or restricted stock granted to Employee pursuant to
this Agreement or otherwise shall accelerate and immediately vest.

(iii)For purposes of this Agreement, “Good Reason” shall mean: (A) a material
reduction (without Employee’s express written consent) in Employee’s Base
Salary, unless the reduction is made as part of, and is generally consistent
with, a general reduction of executive salaries; (B) a material reduction
(without Employee’s express written consent) in Employee’s Responsibilities as
listed in Exhibit A; or (C) Employer’s material breach (without Employee’s
express written consent) of Section 1 of this Agreement; provided, that Employee
has provided Employer written notice of the material breach and Employer has not
cured such breach within thirty (30) days following the date Employee provides
such notice.  If Employer thereafter intentionally repeats the breach it
previously cured, such breach shall no longer be deemed curable.

(iv)For purposes of this Agreement, “Change of Control” shall mean (A) the sale,
conveyance or other disposition of all or substantially all of Employer’s assets
as an entirety or substantially as an entirety to any “person” (as such term is
used in Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), entity or “group” of persons (as defined in Section 13(d) of
the Exchange Act) acting in concert; (B) any “person” becoming the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Employer representing 50% or more of the total
voting power represented by Employer’s then-outstanding voting securities; or
(C) a merger or consolidation of Employer with any other corporation or other
entity, other than a merger or consolidation that would result in the voting
securities of Employer outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving

- 3 -

--------------------------------------------------------------------------------

 

entity or its controlling entity) at least 50% of the total voting power
represented by the voting securities of Employer, or such surviving entity (or
its controlling entity), outstanding immediately after such merger or
consolidation, as applicable.  Employer and Employee acknowledge and agree that
pursuant to subsection (B) of this section 2(c)(iv) above, a conveyance by a
party owning 50% or more of the total voting power represented by Employer’s
then-outstanding voting securities (the “Majority Owner”) to one or more
entities controlled by or under common control with such Majority Owner, or
conveyances between any such entities controlled by or under common control with
such Majority Owner, shall not be deemed to be a Change of Control unless or
until the Majority Owner ceases to own, directly or indirectly, 50% or more of
the total voting power represented by Employer’s then-outstanding voting
securities.

(d)Termination by Employee other than for Good Reason.  Employee may terminate
his employment with Employer other than for Good Reason upon sixty (60) days’
written notice to Employer, after which Employer shall have no further
obligation hereunder to Employee, except for payment of amounts of Base Salary
and other benefits accrued through the Termination Date.  If Employee so
notifies Employer of such termination, Employer shall have the right to
accelerate the effective date of such termination to any date after Employer’s
receipt of such notice, but such acceleration will not be deemed to constitute a
termination of Employee’s employment by Employer without Cause, and the
consequences of such termination will continue to be governed by this subsection
(d).

(e)Waiver and Release.  In consideration for and as a condition to the payments
and benefits provided and to be provided under Section 2(c)(ii) of this
Agreement, Employee agrees that Employee will, within thirty (30) days after the
Termination Date, deliver to Employer a fully executed release agreement
substantially in a form then used by and agreeable to Employer and which shall
fully and irrevocably release and discharge Employer and its directors,
officers, managers, members, shareholders and employees from any and all claims,
charges, complaints, liabilities of any kind, known or unknown, owed to
Employee, other than any rights Employee may have under the terms of this
Agreement that survive such termination of employment and other than any vested
rights of Employee under any of Employer’s employee benefit plans or programs
that, by their terms, survive or are unaffected by such termination of
employment.

3.

Protection of Confidential Information.  

(a)Employee expressly recognizes and acknowledges that in connection with
Employee’s employment with Employer, Employee will be given access to certain
highly-sensitive confidential and proprietary information belonging to Employer
or other parties who may have furnished such information under obligations of
confidentiality, relating to and used in the Business or the provision of
Services (collectively, “Confidential Information”).  Employee expressly
recognizes and acknowledges that, unless otherwise generally available to the
public, Confidential Information shall include, but not be limited to, the
following categories of information and material, regardless of how such
information or material may exist from time to time and whether in electronic,
print, or other form, including all copies, notes, or other reproductions or
replicas thereof, which constitute valuable, special, and unique assets of
Employer or its affiliates that have been developed or acquired through
substantial investments of time, money, and resources, and regardless of whether
such information is marked as “confidential”:

(i)any and all information relating to the operation of the Business or the
provision of Services, methods of operation, technology, or marketing,
including, but not limited to, business plans, processes, strategic plans,
forecasts, financial information or data, marketing information or data,
research and development, business account lists, customer lists (including
customer names and contact information), customer information (including
customer preferences, pricing, buying habits and needs and the methods of
fulfilling those needs), employee lists (including skills, ability and
compensation of employees other than Employee), vendor or

- 4 -

--------------------------------------------------------------------------------

 

supplier lists, licensor or licensee lists, contractor lists, records relating
to any intellectual property owned by, controlled, or maintained by Employer
related to the operation of the Business or provision of Services, and any and
all other records pertaining to the operation of the Business or provision of
Services which Employer may, from time to time, designate as confidential or
proprietary or that Employee reasonably knows should be treated or has been
treated by Employer or its affiliates as confidential or proprietary and is
related to the operation of the Business or provision of Services;

(ii)any and all information of a technical or proprietary nature developed by or
acquired by Employer or made available to Employer and its employees, or any
licensor, licensee, customer, utility, supplier, vendor, employee, contractor,
sub-contractor, government agency, or municipality affiliated with Employer, on
a confidential basis or protected basis and related to the Businesses or
provision of Services, including but not limited to any scientific or technical
analyses, ideas, concepts, designs, specifications, requirements, prototypes,
techniques, technical data or know-how, formulae, methods, discoveries,
improvements, equipment, research and development, and inventions related to the
Business or provision of Services; and

(iii)excludes information (A) which is in the public domain through no
unauthorized act or omission of Employee or (B) which becomes available to
Employee on a non-confidential basis from a source other than Employer or its
affiliates without breach of such source’s confidentiality or non-disclosure
obligations to Employer or any of its affiliates.

(b)Employee agrees that Employee shall not disclose any Confidential Information
to any third-party not employed by or otherwise expressly associated or
affiliated with Employer for any reason or purpose whatsoever and will not use
such Confidential Information except on behalf of Employer at any time during
Employee’s employment with Employer, or at any time within two years after the
Termination Date.  Employee further agrees to promptly surrender to Employer
upon request during Employee’s employment with Employer and immediately upon the
Termination Date, all Confidential Information and any other property of any
kind, existing in any tangible, print or electronic form in Employee’s
possession or under Employee’s control, including all passwords used by Employee
to access facilities, networks, or phone systems of Employer.  Employee also
expressly agrees that immediately upon the Termination Date, Employee shall
cease using any secure website or web portals, e-mail system, or phone system or
voicemail service of Employer.  

(c)In addition, during Employee’s employment with Employer and at all times
after the Termination Date, Employee shall not directly or indirectly disclose
any Trade Secret (defined below) to any third-party, and shall not use any Trade
Secret, directly or indirectly, for Employee or for others, without the prior
written consent of Employer.  For purposes of this Agreement, the term “Trade
Secret” means any item of Confidential Information that constitutes a trade
secret of Employer or any of the Affiliated Entities under the common law or
statutory law of the state of Nevada.  The Parties acknowledge and agree that
this Agreement is not intended to, and does not, alter either Employer’s rights
or Employee’s obligations under any state or federal statutory or common law
regarding trade secrets and unfair trade practices.

(d)It is acknowledged and agreed that any breach or threatened breach of the
provisions of this Section 3 would cause irreparable injury to Employer and that
money damages would not provide an adequate remedy to Employer.  In the event of
a breach or threatened breach by Employee of this Section 3, Employer shall be
entitled to an injunction restraining Employee from disclosing any Confidential
Information or Trade Secrets, and, further, from accepting any employment with
or rendering any services to any such third-party to whom any Confidential
Information or Trade Secret has been disclosed or is threatened to be disclosed
by Employee.

(e)Nothing contained in this Section 3 shall be construed as prohibiting
Employer from pursuing any other equitable or legal remedies for any such breach
or threatened breach, including

- 5 -

--------------------------------------------------------------------------------

 

recovery from Employee of any monetary damages that Employer may suffer by
reason of any such breach or threatened breach.

4.

Restrictive Covenants.  Employee and Employer understand and agree that the
purpose of this Section 4 is solely to protect Employer’s legitimate business
interests, including, but not limited to Confidential Information and Trade
Secrets, Partner relationships and goodwill, and Employer’s competitive
advantage within the Industry in the operation of the Businesses or provision of
Services.  This Section 4 is not intended to impair, nor will it impair,
Employee’s ability or right to work or earn a living.  Employee and Employer
further understand and agree that this Section 4 represents an important element
of this Agreement, and is a material inducement to Employer entering into this
Agreement, without which Employer would not have entered into this Agreement.

(a)Covenant Not to Compete.  Employee acknowledges that Employee’s duties as an
employee and member of Employer’s Leadership Team will entail involvement with
the entire range of Employer’s operations across the Industry, and that
Employee’s extensive familiarity with Employer’s provision of Services,
Confidential Information and Trade Secrets justifies a restriction applicable
across the entire geographic footprint in which Employer provides Services.  To
the fullest extent permitted by any applicable state law, Employee agrees that
during Employee’s continuous employment with Employer, and for the period of
twelve (12) months immediately following the Termination Date, Employee shall
not, without the prior written consent of Employer, directly or indirectly,
obtain or hold a Competitive Position with a Competitor in the Restricted
Territory, as these terms are defined herein.

(i)For purposes of this Agreement, a “Competitive Position” means any employment
with or service to be performed (whether as owner, member, manager, lender,
partner, shareholder, consultant, agent, employee, co-venturer, or otherwise)
for a Competitor in which Employee (A) will use or disclose or could reasonably
be expected to use or disclose any Confidential Information or Trade Secrets for
the purpose of providing, or attempting to provide, such Competitor with a
competitive advantage in the Industry or (B) will hold a position, will have
duties, or will perform or be expected to perform services for such Competitor,
that is or are the same as or substantially similar to the position held by
Employee with Employer or those duties or services actually performed by
Employee for Employer in connection with the provision of Services by Employer,
or (C) will otherwise engage in the Businesses, or market, sell or provide
Services in competition with Employer.

(ii)For purposes of this Agreement, “Competitor” means any third-party (A) whose
business is the same as or substantially similar to the Business or major
segment thereof, or (B) who owns or operates, intends to own or operate, or is
preparing to own or operate a subsidiary, affiliate, or business line or
business segment whose business is or is expected to be the same as or
substantially similar to the Business or major segment thereof.

(iii)For purposes of this Agreement, “Restricted Territory” means anywhere in
the world.  

Employee shall be deemed to be in a Competitive Position with a Competitor in
the Restricted Territory if Employee obtains or holds a Competitive Position
with a Competitor that conducts its business within the Restricted Territory
(and Employee’s responsibilities relate to that Competitor’s business in the
Restricted Territory), even if Employee’s residence or principal place of work
(other than as permitted by applicable law) is not within the Restricted
Territory.

Notwithstanding the foregoing, Employee may, as a passive investor, own capital
stock of a publicly held corporation, which is actively traded in the
over-the-counter market or is listed and traded on a national securities
exchange, which constitutes or is affiliated with a Competitor, so long as
Employee’s ownership is not in excess of five percent (5%) of the total
outstanding capital stock of the Competitor.

- 6 -

--------------------------------------------------------------------------------

 

(b)Non-Solicitation / No Interference Provisions.

(i)Business Partners.  Employee understands and agrees that the relationship
between Employer and each of its licensors, licensees, suppliers, vendors,
contractors, subcontractors, consultants, customers, and prospective customers
related to the Business or the provision of Services (the “Partners”)
constitutes a valuable asset of Employer, and may not be misappropriated for
Employee’s own use or benefit or for the use or benefit of any other
third-party.  Accordingly, Employee hereby agrees that during Employee’s
employment by Employer and for the period of twelve (12) months immediately
after the Termination Date, Employee shall not, without the prior written
consent of Employer, directly or indirectly, on Employee’s own behalf or on
behalf of any other third-party:

(A)call-on, solicit, divert, take away or attempt to call-on, solicit, divert,
or take away any of the Partners (1) with whom or with which Employee had
communications on Employer’s behalf about the Partner’s existing or potential
business relationship with Employer with respect to the Business or provision of
Services; (2) whose business dealings with Employer are or were managed or
supervised by Employee as part of his duties for Employer; or (3) about whom or
about which Employee obtained Confidential Information or Trade Secrets solely
as a result of Employee’s employment with Employer; or

(B)interfere or engage in any conduct that would otherwise have the effect of
interfering, in any manner with the business relationship between Employer and
any of the Partners, including, but not limited to, urging or inducing, or
attempting to urge or induce, any Partner to terminate its relationship with
Employer or to cancel, withdraw, reduce, limit, or modify in any manner such
Partner’s business or relationship with Employer.

(ii)Employees.  Employee understands and agrees that the relationship between
Employer and each of its employees constitutes a valuable asset of Employer and
such assets may not be converted to Employee’s own use or benefit or for the use
or benefit of any other third-party.  Accordingly, Employee hereby agrees that
during Employee’s employment with Employer and for the period of twelve (12)
months immediately after the Termination Date, Employee shall not, without
Employer’s prior written consent, directly or indirectly, solicit or recruit for
employment; attempt to solicit or recruit for employment; or attempt to hire or
accept as an employee, consultant, contractor, or otherwise, any employee of
Employer engaged in the Business or provision of Services; or unlawfully urge,
encourage, induce, or attempt to urge, encourage, or induce any employee of
Employer engaged in the Business or provision of Services to terminate his or
her employment with Employer.

(c)Post-Termination Covenants by Employee.

(i)Upon the termination of Employee’s employment hereunder, regardless of
(A) the date, cause, or manner of the termination of Employee’s employment with
Employer, (B) whether such termination occurs with or without Cause or is a
result of Employee’s resignation, or (C) whether Employer provides severance
benefits to Employee under this Agreement, Employee shall resign and does resign
from all positions as an employee and officer of Employer and from any other
positions with Employer, with such resignations to be effective upon the
Termination Date.

(ii)From and after the Termination Date, Employee agrees not to make any
statements to Employer’s employees, customers, vendors, or suppliers or to any
public or media source, whether written or oral, regarding Employee’s employment
hereunder or termination from Employer’s employment, except as may be approved
in writing by an executive officer of Employer in advance.  Employee further
agrees not to make any statement (including to any media source, or to
Employer’s suppliers, customers or employees) or take any action that would

- 7 -

--------------------------------------------------------------------------------

 

disrupt, impair, embarrass, harm or affect adversely Employer or any of the
employees, officers, directors, or customers of Employer or place Employer or
such individuals in any negative light.  Testimony under oath to any
governmental authority shall not be subject to the provisions of this Section
4(c)(ii).

(iii)From and after the Termination Date, Employee agrees to cooperate with and
provide assistance to Employer and its legal counsel in connection with any
litigation (including arbitration or administrative hearings) or investigation
affecting Employer, in which, in the reasonable judgment of Employer’s counsel,
Employee’s assistance or cooperation is needed.  Employee shall, when requested
by Employer, provide truthful testimony or other assistance and shall travel at
Employer’s request in order to fulfill this obligation.  In connection with such
litigation or investigation, Employer shall attempt to accommodate Employee’s
schedule, shall reimburse Employee (unless prohibited by law) for any actual
loss of wages in connection therewith, shall provide Employee with reasonable
notice in advance of the times in which Employee’s cooperation or assistance is
needed, and shall reimburse Employee for any reasonable expenses incurred in
connection with such matters.

(d)Enforcement of Restrictive Covenants.  Notwithstanding any other provision of
this Agreement, in the event of Employee’s actual or threatened breach of any
provision of this Section 4, Employer shall be entitled to an injunction
restraining Employee from such breach or threatened breach, without the
requirement of posting any bond or the necessity of proof of actual damage, it
being agreed that any breach or threatened breach of these restrictive covenants
would cause immediate and irreparable injury to Employer and that money damages
would not provide an adequate remedy to Employer.  Nothing herein shall be
construed as prohibiting Employer from pursuing any other equitable or legal
remedies for such breach or threatened breach, including the recovery of
monetary damages from Employee.  The period of any restriction set forth in this
Section 4 shall be extended by any period of time that Employee is or has been
found to be in breach of any provision in this Section 4.

(e)Employee Acknowledgement. Employee acknowledges and agrees that:

(i)the restrictive covenants contained in this Agreement constitute material
inducement to Employer entering into this Agreement and agreeing to employ
Employee on the terms and conditions stated herein;

(ii)the restrictive covenants contained in this Agreement are reasonable in
time, territory, and scope, and in all other respects;

(iii)should any part or provision of any covenant be held invalid, void, or
unenforceable in any court of competent jurisdiction, such invalidity, voidness,
or unenforceability shall not render invalid, void, or unenforceable any other
part or provision of this Agreement; and

(iv)if any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration,
territory, definition of activities, or definition of information covered is
considered to be invalid or unreasonable in scope, the invalid or unreasonable
terms shall be redefined to carry out Employer’s and Employee’s intent in
agreeing to these restrictive covenants.

These restrictive covenants shall be construed as agreements independent of any
other provision in this Agreement and the existence of any claim or cause of
action of Employee against Employer, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by Employer of
these restrictive covenants.

- 8 -

--------------------------------------------------------------------------------

 

5.

Employer’s Rights to Inventions and Other Intellectual Property.  

(a)Employee hereby assigns to Employer all of Employee’s rights, title, and
interest (including, but not limited to all patent, trademarks, copyright, and
trade secret rights) in and to all Work Product (as defined below) prepared or
developed by Employee, made or conceived in whole or in part by Employee within
the scope of Employee’s employment by Employer, or that involve the use of
Confidential Information or Trade Secrets within six (6) months
thereafter.  Employee further acknowledges and agrees that all copyrightable
Work Product prepared by Employee within the scope of Employee’s employment by
Employer are “works made for hire” and, consequently, that Employer owns all
copyrights thereto.  

(b)Employee represents and warrants to Employer that all work that Employee
performs for or has performed for Employer, and all Work Product that Employee
produces, which includes, but is not limited to, software, copyrights,
trademarks, domain names, domain name registrations, documentation, memoranda,
ideas, designs, inventions, processes, new developments or improvements, and
algorithms (“Work Product”), will not knowingly infringe upon or violate any
patent, copyright, trade secret, or other property right of Employee’s former
employers or of any other third party.  Employee will not disclose to Employer,
or use in any of Employee’s Work Product, any confidential or proprietary
information belonging to others, unless both the owner thereof and Employer have
consented.

(c)Notwithstanding the other provisions of this Section 5, Employee shall not be
required to assign, transfer, or convey to Employer any of the rights, title,
and interest Employee may have in any Work Product that Employee invents,
discovers, originates, makes, or conceives during Employee’s employment by
Employer if and only if (i) no equipment, supplies, facilities, Confidential
Information, or Trade Secrets are used in the creation of the Work Product, (ii)
the Work Product was developed entirely on Employee’s own time, (iii) the Work
Product does not relate directly to the Business or to Employer’s actual or
demonstrably anticipated research or development, and (iv) the Work Product does
not result in any way from any work performed by Employee for Employer.  

6.

Dispute Resolution.  All disputes and controversies arising out of or in
connection with this Agreement, Employee’s employment with the Employer, or the
transactions contemplated hereby shall be resolved exclusively by the state and
federal courts located in the County of Clark, in the State of Nevada, and each
party hereto agrees to submit to the jurisdiction of said courts and agrees that
venue shall lie exclusively with such courts.  Each party hereby irrevocably
waives, to the fullest extent permitted by applicable law, any objection which
such party may raise now, or hereafter have, to the laying of the venue of any
such suit, action or proceeding brought in such a court and any claim that any
such suit, action or proceeding brought in such a court has been brought in an
inconvenient forum.  Each party agrees that, to the fullest extent permitted by
applicable law, a final judgment in any such suit, action, or proceeding brought
in such a court shall be conclusive and binding upon such party, and may be
enforced in any court of the jurisdiction in which such party is or may be
subject by a suit upon such judgment.  In any adversarial proceedings between
the parties arising out of this Agreement, the prevailing party will be entitled
to recover from the other party, in addition to any other relief awarded, all
expenses that the prevailing party incurs in those proceedings, including
attorneys’ fees and expenses.  For purposes of the foregoing, (i) “prevailing
party” means (A) in the case of the party initiating the enforcement of rights
or remedies, that it was awarded relief on substantially all of its claims, and
(B) in the case of the party defending against such enforcement, that it
successfully defended substantially all of the claims made against it, and (ii)
if no party is a “prevailing party” within the meaning of the foregoing, then no
party will be entitled to recover its costs and expenses (including attorney’s
fees and disbursements) from any other party.

7.

No Conflict.  Employee represents and warrants that Employee is not subject to
any agreement, instrument, order, judgment or decree of any kind, or any other
restrictive agreement of any character, which would prevent Employee from
entering into this Agreement or would conflict with the

- 9 -

--------------------------------------------------------------------------------

 

performance of Employee’s duties pursuant to this Agreement.  Employee
represents and warrants that Employee will not engage in any activity, which
would conflict with the performance of Employee’s duties pursuant to this
Agreement.

8.

Notices.  Any notice, requests, demands and other communications to be given to
a party in connection with this Agreement shall be in writing addressed to such
party in person or at such party’s “Notice Address,” which shall initially be as
set forth below:

If to Employer:

GALAXY GAMING, INC.

6767 Spencer Street

Las Vegas, Nevada 89119

Attn:  CEO

 

with a copy to (which shall not constitute notice):

Kirton McConkie, PC
50 E. South Temple, Suite 400
Salt Lake City, Utah 84111
Attn: Alexander N. Pearson, Esq.

 

If to Employee:

Harry Hagerty
[address on file with Employer]

A party’s Notice Address may be changed or supplemented from time to time by
such party by notice thereof to the other party as herein provided.  Any such
notice shall be deemed effectively given to and received by a party on the first
to occur of (a) the date on which such notice is actually delivered (whether by
mail, courier, hand delivery, electronic or facsimile transmission or otherwise)
to such party’s Notice Address and addressed to such party, if such delivery
occurs on a business day, or if such delivery occurs on a day which is not a
business day, then on the next business day after the date of such delivery, (b)
upon personal delivery to the party to be notified, or (c) the date on which
such notice is actually received by such party (or, in the case of a party that
is not an individual, actually received by the individual designated in the
Notice Address of such party).  For purposes of the preceding sentence, a
“business day” is any day other than a Saturday, Sunday or U.S. federal public
legal holiday.

9.

Miscellaneous.

(a)Waiver of Breach.  The waiver by either Party of a breach or violation of any
provision of this Agreement shall not operate as, or be construed to be, a
waiver of any subsequent breach of the same or other provision hereof.  The
failure of either Party to insist, in any one or more instances, upon
performance of any of the terms, conditions, or restrictive covenants contained
in this Agreement shall not be construed as a waiver or a relinquishment of any
right granted hereunder or of the future performance of any such term or
condition, but the obligations of each Party with respect thereto shall continue
in full force and effect.

(b)Severability.  Any provision of this Agreement that is determined to be
invalid or unenforceable by any court of competent jurisdiction will not affect
the validity or enforceability of (i) any other provision hereof or (ii) the
invalid or unenforceable provision in any other situation or in any other
jurisdiction. Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

(c)Assignability.  Except as otherwise provided herein, this Agreement shall
inure to the benefit of and shall be binding upon Employee, his or her executor,
administrators, heirs, and personal representatives and upon Employer and its
successors and assigns.  The rights, obligations, and duties of Employee
hereunder may be assigned by Employer to any successor of Employer, and such
successor is

- 10 -

--------------------------------------------------------------------------------

 

expressly authorized to enforce all the terms and provisions of this Agreement,
including without limitation the terms and provisions of Sections 3, 4 and 5
hereof.  Employee’s obligations under this Agreement shall not be assignable by
Employee.

(d)Choice of Law.  This Agreement shall be governed by the laws of the State of
Nevada without regard to its choice of law rules.  

(e)Amendments; Entire Agreement.  This Agreement (i) constitutes the entire
agreement between the Parties with respect to the subject matter of this
Agreement and (ii) supersedes all prior and contemporaneous agreements (whether
written or oral and whether express or implied) between the Parties to the
extent related to the subject matter of this Agreement.  No amendment of any
provision of this Agreement will be valid unless the amendment is in writing and
signed by Employer and Employee.  Without limiting the generality of the
foregoing, the obligations under this Agreement with respect to any termination
of employment of Employee, for whatever reason, supersede any severance or
related obligations of Employer in any policy, plan or practice of Employer or
any agreement between Employee and Employer.  Further, this Agreement shall not
affect, or be affected by, any indemnification agreement between the Parties.

(f)Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

(g)Counterparts.  This Agreement may be executed by the Parties in multiple
counterparts and shall be effective as of the Effective Date when each party
shall have executed and delivered a counterpart hereof, whether or not the same
counterpart is executed and delivered by each Party.  When so executed and
delivered, each such counterpart shall be deemed an original and all such
counterparts shall be deemed one and the same document.  Transmission of images
of signed signature pages by facsimile, e-mail or other electronic means shall
have the same effect as the delivery in person of manually signed documents.

(h)Compliance with Section 409A.  This Agreement is intended to comply with
Section 409A of Internal Revenue Code of 1986, as amended (“Section 409A”), to
the extent applicable.  Notwithstanding any provision herein to the contrary,
this Agreement shall be interpreted, operated and administered consistent with
this intent.  Each separate installment under this Agreement shall be treated as
a separate payment for purposes of determining whether such payment is subject
to or exempt from compliance with the requirements of Section 409A.  In
addition, in the event that Employee is a “specified employee” within the
meaning of Section 409A (as determined in accordance with the methodology
established by Employer as in effect on the date of termination of Employee’s
employment hereunder), any payment or benefits hereunder that are nonqualified
deferred compensation subject to the requirements of Section 409A shall be
provided to Employee no earlier than six (6) months after the date of Employee’s
“separation from service” within the meaning of Section 409A.

[signatures follow on next page]

 

- 11 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Employer has caused this Employment Agreement to be executed
by its duly authorized officer, and Employee has hereunto signed this Agreement,
as of the Effective Date.

“Employer”:

GALAXY GAMING, INC.

 

By: /s/ ROBERT B. SAUCIER
Name: Robert B. Saucier

Title: Chief Executive Officer

 

“Employee”:

 

By: /s/ HARRY C. HAGERTY
Name: Harry C. Hagerty

 

 

 

[Galaxy Gaming, Inc. Employment Agreement Signature Page]

--------------------------------------------------------------------------------

 

EXHIBIT A

Employee:  Harry Hagerty

Effective Date of Employment:  May 1, 2017

Position:  Chief Financial Officer, Secretary, Treasurer

 

Responsibilities:

 

1.

Employee shall oversee and manage the following functions within Employer:

 

a.

Finance

 

i.

Accounting

 

ii.

Treasury

 

iii.

Tax

 

iv.

Financial Reporting

 

v.

Budgeting

 

vi.

Risk Management

 

vii.

Strategy/M&A

 

viii.

Investor Relations

 

b.

Legal

 

i.

Intellectual Property

 

ii.

Compliance

 

c.

Administration

 

i.

Information Technology

 

ii.

Human Resources

 

iii.

Facilities

 

d.

Other functions and responsibilities as determined by the Chief Executive
Officer.

 

2.

Employee agrees that 1) the assignment of the Legal functions listed in 1(b)
above to a General Counsel of the Company or equivalent; 2) the assignment of
the Human Resources function listed in 1(c)(ii) above to a Human Resources
manager or equivalent: and 3) the assignment of the Information Technology
function listed in 1(c)(i) above to a Chief Information Officer or equivalent
shall not constitute “Good Reason” for purposes of Section 2(c)(iii) of the
Agreement.

Compensation and Benefits:

 

1.

Base Salary.  Employer will pay to Employee a base salary at an annual rate of
$120,000 during the Term of the Agreement, (as adjusted, the “Base Salary”),
payable in accordance with Employer’s customary payroll practices as in effect
from time to time.  The Base Salary shall be reviewed in a manner consistent
with Employer’s compensation program.

 

2.

Bonuses; Additional Compensation.  In addition to those set forth in this
Exhibit A, Employee may be eligible to receive bonuses and to participate in
incentive compensation plans of Employer in accordance with any plan or decision
that the Board, or any committee or other person authorized by the Board, may in
its sole discretion determine from time to time.

 

3.

Reimbursement of Expenses.  Employee shall be paid or reimbursed by Employer, in
accordance with and subject to Employer’s general expense reimbursement policies
and practices and Employer’s receipt of

[Galaxy Gaming, Inc. Exhibit A to Employment Agreement]

--------------------------------------------------------------------------------

 

evidence of such expenses reasonably satisfactory to Employer, for all
reasonable travel and other business expenses incurred by Employee in performing
his obligations under this Agreement.

 

4.

Benefits.  Employee shall be eligible to participate in Employer’s medical and
dental insurance programs, 401(k), and other employee benefit or welfare plan,
program, or arrangement that Employer has or may from time to time establish or
sponsor for the benefit of Employer’s employees, upon Employee meeting any
qualifications for participation in such plan(s), program(s), or arrangement(s).

 

5.

Incentive Compensation.

 

o

Employee shall be eligible to the following bonus/incentive compensation,
subject in the case of any bonus to the prior approval of Employer’s Board:

 

▪

Management Bonus.  Provided the Board determines that certain Employer metrics
have been met, Employee shall be eligible to receive an annual discretionary
bonus in accordance with the Employer’s Management Bonus plan as determined by
the Employer’s Board.  If a determination is made by the Board to pay the
Management Bonus, it will be paid on or before March 15th of the year following
the fiscal year in which such bonus was earned.   The determination by the Board
to pay a Management Bonus will be uniform among similarly-situated employees of
the Company without bias to Employee. With respect to any bonus payable for
fiscal 2017, such bonus shall be calculated as if employment under the Agreement
commenced on February 6, 2017.    

 

▪

Stock Option Grant.  In consideration of making the covenants to not compete set
forth in Section 4(a) of this Agreement, Employee shall, upon execution of this
Agreement, be granted an option to purchase up to 400,000 shares of Employer’s
restricted common stock with a strike price equal to $0.60 per share, which
option will vest as follows: (i) immediately as to the first 100,000 shares of
stock, (ii) as to the next 300,000 shares of stock, 100,000 shares on each of
the first, second and third anniversaries of the Effective Date, all pursuant to
the terms of a Stock Option Grant Agreement by and between Employer and
Employee.  The exercise life of the options shall be five years from the date of
grant or 90 days from the date of Employee’s separation from Employer.

S

[Galaxy Gaming, Inc. Exhibit A to Employment Agreement]